Title: From Thomas Jefferson to Thomas Mann Randolph, Jr., 17 July 1791
From: Jefferson, Thomas
To: Randolph, Thomas Mann, Jr.



Dear Sir
Philadelphia July 17. 1791.

Your favor of the 7th. came to hand yesterday and brought me the news, always welcome, of your being all well. I have taken effectual means of repairing the loss of the sugar maple seed, by  bespeaking a new supply of seed, and purchasing a considerable number of young trees from Prince in Long-island who will forward them to Richmond in the fall. The species of rice which has succeeded, is that I believe which was the best for our climate, as requiring less sun than the other. I am happy to hear the crop of wheat is likely to turn out well. 3000 bushels of wheat will be of double the value of the tobo. made by the same hands at the same places the last year, which was a favorable year too: and when we consider that the first year of transition from one species of culture to another is subject to disadvantages, it gives favorable hopes of the change in future. It is an additional proof that 100 bushels of wheat are as easily made as 1000 ℔ of tobo.—The last 22. hhds. shipt by Mr. Hylton are arrived here.—Tobacco of the first quality in France has got to 45/9 Virginia money the hundred.—Stratton, who brought my tobo. will take on board some stores for me. I suppose they will be at Richmond before the last of the month, after which I shall beg the favor of you to have them brought up as occasion shall offer. My visit to Albemarle is at present under a more unfavorable aspect than when I wrote last. It is now rather believed that the President will not go to Mount Vernon this year. If so, tho’ it will not prevent my visit altogether, it will very much shorten it. From the 7th. to the 14th. of July we have had the most intolerable heats. I hardly remember to have ever suffered so much. The greatest height of the thermometer was 94. or 95. °—I mentioned in my last week’s letter that I was endeavoring to get a regular post established from Richmond thro’ Columbia and Charlottesville to Staunton, so as to cost nothing to the public. This will render all private riders illegal, a circumstance to be attended to in contracts with them. Remember me affectionately to my daughters, and be assured of the sincere attachment of Dear Sir Yours affectionately,

Th: Jefferson

